*964Order, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion to compel a reply to the defense to the first cause of action granted. The issue as to whether the letter of settlement, was intended to cover the matters referred to in the first cause of action should await trial. The letter is sufficiently ambiguous to make the intention of the parties a question of fact. A reply would, therefore, tend to limit the issues. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.